DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 23 September 2022, is reviewed and entered. Claims 1, 3-5, 7, 8, and 14 are amended and claims 2, 9-13, 16, and 18 are canceled, leaving claims 1, 3-8, 14, 15, and 17 pending. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
Applicant argues “a user may place the first portion anywhere on the surface or beneath the surface of the headscarf. Neither Curtis nor Lasko provides this flexibility.” This is not persuasive. Curtis’ magnets 110 and 120 allow the first portion to be placed anywhere on the surface or beneath the surface of the headscarf. This is also clearly set forth in Curtis para. 0029 which discloses the method of use. Lasko is not relied upon to teach this feature.
In light of the above, the rejection is believed to be proper.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 8 in combination with the subject matter of claim 1 (see 112 rejection below).

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4, “said at least two first portions of a fastener” should be -- said at least two first portions of said fastener --.  Appropriate correction is required.
Claims 1, 4, and 5 are objected to because of the following informalities:  they appear to use the following terms interchangeably:
“a/ said second portion of said fastener” (claim 1)
“a second fastener portion” (claims 4 and 5)
“a second magnetic fastener portion” (claims 4 and 5)
Terminology should be consistent. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “said first fastener portion” should be –said at least two first portions of said fastener—for proper antecedent basis.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:	“first fastener portion” should be –said at least two first portions of said fastener—for proper antecedent basis.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “a hook and loop fastener portion” should be –a first hook and loop fastener portion—so that the recitation in the third to last line of claim 8 has proper antecedent basis.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  delete the semicolon at the end of the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  delete the underscores in lines 2 and 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 is drawn to hook and loop fastener. One of ordinary skill would understand that in order for hook and loop fastener to couple together to form a closed hook and loop coupling, the hook portion and loop portion must be brought into direct contact with one another with no intervening material that would prevent the hook and loop portions from making direct contact. However, claim 1, from which claim 8 depends, requires one portion of the fastener being beneath a surface of the headscarf and the other portion of the fastener disposed on top of the surface, and the fasteners close with the headscarf therebetween. It is not clear how this is possible with hook and loop fastener, as the headscarf would prevent the hook and loop from making direct contact with one another and fastening together.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite for not reciting the claim from which it depends. For the purpose of examination, claim 3 is treated as if it depends from claim 1.
Claims 3, 4, 5, and 8 introduce first and second fastener portions in addition to the “at least two first portions” and “second portion” of a fastener of claim 1. However, from the disclosure, it appears the first and second fastener portions of claims 3, 4, 5, and 8 are intended to be the same as the first and second portions of the fastener introduced in claim 1, not additional fastener portions.  Examiner suggests amending claims 3, 4, 5, and 8 to clarify. For the purpose of examination, Examiner is treating the fastener portions introduced in claims 3, 4, 5, and 8 as if they have proper antecedent to the fastener portions of claim 1.

Claim Rejections - 35 USC § 102

Claim(s) 1, 4-8, 14, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 20180064193 A1).

As to claim 1, Curtis discloses a head adornment combination comprising at least one headscarf (“scarf,” para. 0004 and fig 1, capable of being worn on the head);
at least two first portions of a fastener (fig 4 shows two elements 110, and each of the two 110’s could be considered a first portion, or two portions of a single 110 could also be considered a first portion; Examiner notes that the term "portion" is broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) removably disposed beneath a surface of said at least one headscarf (para. 0028 discloses, “back magnet 110 configured to interface with the back side 65 of the second fabric item 60;” see also fig 4; 110 is removable from 120 with sufficient force, or from the accessory 10, as the abstract discloses the accessory fastener 100 which includes 110 may also removably couple with the accessory 10);
wherein a location along said surface for placement of said at least two first portions of a fastener is determined at the time of said placement (para. 0029 discloses the coupling step 502, which necessarily comprises determining a location at the time of placement, para. 0030 discloses design preference, user preferences, etc.);
at least one element of trimming (accessory 10);
said at least one element of trimming having an underside (proximate 120 as shown in fig 4) and front side (opposite 120 as shown in fig 4);
wherein said underside having a second portion of said fastener permanently attached to said underside (front magnet 120, attached via accessory coupling 130 which is a permanent attachment unless acted on by an outside force);
wherein said second portion of said fastener configured to be disposed on top of said surface of said at least one headscarf (capable of being disposed and intended to be disposed as shown in fig 4 and described in para. 0028: “front side 35 of the first fabric item 30”), such that one of said at least two first portions of said fastener forming a removable closed coupling with said second portion of said fastener (para. 0026 discloses, “This illustration also shows the back magnet 110 featuring a front beveled edge 135, that is in position to be coupled with the front magnet 120.”); and
wherein said front side configured to display a decorative pattern on said front side (see fig 4); and
wherein a plurality of said at least one element of trimming (the accessory 10 and the “new accessory” disclosed in para. 0029);
wherein the entire said plurality or some of said at least one element of trimming included in said plurality be removably attached to said at least one headscarf (via fasteners 110 and 120).

As to claim 4, Curtis discloses the head adornment combination of claim 1, wherein said first fastener portion is a first magnetic fastener portion (110) and a second fastener portion is a second magnetic fastener portion (120).  

As to claim 5, Curtis discloses the head adornment combination of claim 1, wherein first fastener portion placed beneath said surface (110, fig 4) and a second fastener portion comprised of a magnetic fastener portion attached to said underside of said at least one element of trimming (120, fig 4); wherein said first and said second magnetic fastener portions are capable of detachingly coupling together by holding a fabric of said surface therebetween (fig 4).  

As to claim 6, Curtis discloses the head adornment combination of claim 1, wherein at least one of said at least one element of trimming is further comprised of an additional fastener (120), wherein said additional fastener is a snap fastener, a magnetic fastener (para. 0018) or a pin.  

As to claim 7, Curtis discloses the head adornment combination of claim 1, wherein at least one of said at least one element of trimming is further comprised of an additional fastener means (120), wherein said additional fastener is a snap fastener, a magnetic fastener (para. 0018) or a pin.  

As to claim 8, Curtis discloses the head adornment combination of claim 1, wherein said fastener is a hook and loop fastener portion attached to said surface and a second hook and loop fastener portion attached to said underside of said at least one element of trimming (“hook and loop fasteners,” para. 0018); wherein said first and said second hook and loop fastener portions are configured to removably couple together to form a closed hook and loop coupling (this is a known function of hook and loop fasteners).  

As to claim 14, Curtis discloses a head adornment combination comprising a plurality of first fastener portions (110) configured to be attached to a surface of at least two headscarves (capable of attaching to a surface, such as fabric items 30 and 60); and
at least two trim members (accessory 10 and the “new accessory” disclosed in para. 0029), each of said at least two trim members having a second fastener portion (120), said second fastener portion configured to removably couple to at least one of said plurality of first fastener portions on either one of the at least two headscarves (capable of removably coupling, as this is a known property of magnets);
and wherein a location along said surface for placement of any one of said plurality of first portions is determined at the time of said placement (para. 0029 discloses the coupling step 502, which necessarily comprises determining a location at the time of placement, para. 0030 discloses design preference, user preferences, etc.);.  

As to claim 15, as best understood, Curtis discloses the head adornment combination of claim 14, wherein each of said plurality of first fastener portions is configured to be removably attached to said surface of either of said at least two headscarves (temporarily attached via magnetic attraction to 120, and see para. 0018 and claim 5 where Curtis discloses adhesive and adhesive tape).

As to claim 17, Curtis discloses the combination of claim 14, wherein one of said at least two trim members is a brooch (para. 0018 discloses “jeweled broaches”).

Claim Rejections - 35 USC § 103

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (US 20180064193 A1) as applied to claim 1 above, and further in view of Lasko et al. (US 20130042388 A1).

As to claim 3, as best understood, Curtis does not disclose the head adornment combination of claim, wherein said fastener is a snap fastener.
Lasko teaches a similar head ornament combination (“Feminized Baseball Caps,” title) including headwear (10) and trimming (104), the trimming fastened to the headwear with snaps (para. 0021).
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, magnets, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the first and second snap fastener portions would be desirable over another fastener type.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the fasteners as snap fasteners, for the purpose of using a fastener known for fastening trimming to headwear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732